DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
 Response to Arguments
Applicant’s arguments, filed 12/3/21, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2008/0317414.
Applicant has amended the claims to clarify that a flexible plate extends from two sides of the first end respectively. Essentially, as broadly interpreted, the current claims recite a tabbed housing with a sleeve that engages over said housing.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  The claims contain multiple grammatical or typographical errors.  For example, claim 1 recites a receptacle body having first and seconds ends “which are respectively inserted by the optical connector”. The first and second ends themselves are not “inserted”. Claim 1 continues to define a closed structure “folded by a single material”. The method of making this portion is not a positive to pass through”. Claim 10 should recite, “the first housing is used to [for] fill a gap”.  Claims 11-19 recite similar errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by US 2008/0317414 to Nakagawa.
Nakagawa discloses in the abstract and figures 1-4, a receptacle structure for an optical connector comprising: 
A receptacle body (L1), having at least one connecting structure (connects SC or LC connectors; abstract), the receptacle body having a first and second end (from left to right in figures), which are respectively inserted by the optical connector for coupling to the connecting structure, a first flexible plate neing extended from two sides of the first end (the tab extends from rear to front), every plate having at least one first attaching structure (bent tab), and 
A first housing (shutter housing 40), being a closed structure (surrounds the underlying housing) having a first through hole and folded by a single material (folded with seam 412), two side walls having a first coupling feature (where tab interlocks 422), wherein the first end of the receptacle body is inserted into and correspond to the flexible first plates and components assembled with at least one first coupling structure (multiple coupling structures are present (42 for the shutter housing, 424 for connectors, etc).
As to claims 2-3, the tab protrudes outwardly through a respective slot opening. 
As to claim 4, the claim recites an “overlapping” feature with respect to the folded outer housing. As best shown in applicant figure 2C, it appears applicant is attempting to define the offset tab portion (234). It does not appear portions actually overlap in the sense that material folds over itself. The prior art has a similar overlapping portion where seam 412 resides.
As to claim 5, the method portions of this claim are not positive limitations. Figure 11 shows splicing portions with respective ferrule S21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of US 7,869,224 to Yang
Nakagawa discloses the invention as claimed except for the location of a second flexible plate which corresponds to the securing of the housing. Similarly, if interpreted the same with regard to the first plate to secure the housing versus the shielding plate above. Nakagawa does disclose securing means with a slot and corresponding flexible tabs. It is noted that in the adaptor connection art, multiple securing means are generally known and that rearranging or creating new tab portions would be within the level of ordinary skill in the art. 
Claims 7-10 relates to the above but describes the structure on both ends. 
Claims 11-19 relate to the above but describe the structure in an “optical communication device”. The prior art is used in such a system with optical connectors.
Claim 14 recites functional language with no supporting structure. 
Yang discloses such flexible mounting tabs located on the opposing portion that corresponds to the housing (3, 22 and flaps with “arrows” in housing 11) to secure respective components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner




/Eric Wong/            Primary Examiner, Art Unit 2883